Citation Nr: 0304642	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-02 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher level of special monthly 
compensation, currently at the level between 38 U.S.C.A. 
§ 1114 (l) and (m).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, dated in October 1997.  That decision, 
in pertinent part, denied the veteran's claim for special 
monthly compensation (SMC).  The denial was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

An RO decision in January 1999 granted SMC based on the loss 
of use of both lower extremities under the provisions of 
38 U.S.C.A. § 1114(p), payable at the level between (l) and 
(m), effective from February 20, 1996.  The veteran is 
seeking a higher rate of SMC and the issue remains in 
appellate status.

The Board remanded the issues that are the subject of this 
decision in October 2000.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran does not have the disabilities listed in 
38 U.S.C.A. § 1114(m) or 38 U.S.C.A. § 1114(n), he has not 
suffered the anatomical loss of both arms so near the 
shoulder as to prevent the use of a prosthetic appliance, he 
is not blind or deaf, he is not paraplegic, nor has he lost 
bowel or bladder sphincter control.

3.  The veteran has not lost the use of three extremities.
4.  The veteran's right upper extremity disability is 
manifested by severe limitation of motion of the shoulder and 
pain; however, such does not necessitate aid and attendance 
of another person to perform activities of daily living 
independently of his loss of use of the lower extremities.  

5.  The veteran does not have three disabilities 
independently rated as 100 percent disabling.

6.  The veteran is not entitled to the full rate of special 
monthly compensation authorized by 38 U.S.C.A. § 1114(o) or 
(p), nor is he entitled to the intermediate rate between 
38 U.S.C.A. § 1114(n) and (o).


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
at a rate in excess of that payable at an intermediate level 
between 38 U.S.C.A. § 1114(l) and (m) are not met.  
38 U.S.C.A. §§ 1114(l)-(r), 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his SMC claim by various 
documents.  For example, the veteran was advised of the 
applicable criteria concerning SMC by the May 1998 Statement 
of the Case (SOC) and the November 2002 Supplemental SOC.  
The latter document addressed the revised duty to assist and 
enhanced duty to notify provisions contained in the VCAA and 
its implementing law and regulations.  The Board notes that 
the VCAA made no change in the statutory or regulatory 
criteria which govern SMC.  In addition, the SOC indicated 
that VA would request any pertinent medical records 
identified by the veteran.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, the record shows 
continuous communication with the veteran regarding the 
status of the evidence in his claim.  The veteran 
corresponded with the RO and provided a list of medical 
providers with information potentially relevant to the claim.  
These providers were contacted and evidence was procured.  
The veteran noted that his primary care is provided by VA, 
the VA has procured those records.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

The Board notes at the outset that the law and regulations 
governing entitlement to SMC are rather labyrinthine.  The 
Board will attempt to explain them as clearly as possible.  
The Board will not reference the criteria for SMC based on 
loss of creative organs, breasts, or buttocks, blindness, 
deafness, and aphonia, as they are irrelevant to the 
veteran's claim.  The law regarding SMC is set forth 
primarily in 38 U.S.C.A. § 1114 in subsections from (k) 
through (p), (r), and (s).  Generally, the "higher" the 
letter, the greater dollar amount of SMC.

Special monthly compensation ("k") under 38 U.S.C.A. 
§ 1114(k) is payable for each anatomical loss or loss of use 
of one hand or one foot.  38 U.S.C.A. § 1114(k), 38 C.F.R. 
§ 3.350(a).

Special monthly compensation is payable at a specified rate 
("l") if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l), 38 C.F.R. § 3.350(b).  

The veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  He will be found to be in need of regular aid and 
attendance if he is unable to dress or bathe herself; if he 
frequently needs adjustment of a prosthetic or orthopedic 
appliance that by the nature of the disability he is unable 
to perform without assistance; if he is unable to feed 
himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  38 C.F.R. § 3.352(a).

Special monthly compensation is payable at a higher rate 
("m") if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both hands; or of both legs at a level, or with 
complications, preventing natural knee action with prostheses 
in place; or of one arm and one leg at levels, or with 
complications, preventing natural elbow and knee action with 
prostheses in place.  38 U.S.C.A. § 1114(m), 38 C.F.R. 
§ 3.350(c).  

Special monthly compensation is payable at a rate higher than 
that specified in 38 U.S.C.A. § 1114(m) if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place; has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances; has suffered the anatomical loss of one arm and 
one leg so near the shoulder and hip as to prevent the use of 
prosthetic appliances; has suffered the anatomical loss of 
both eyes; or has suffered blindness without light perception 
in both eyes.  Amputation is a prerequisite except for loss 
of use of both arms and blindness without light perception in 
both eyes.  38 U.S.C.A. § 1114(n), 38 U.S.C.A. § 3.350(d).

Special monthly compensation is payable at the maximum rate 
("o") if, as the result of service-connected disability, 
the veteran has suffered disability under conditions which 
would entitled such veteran to two or more of the rates 
provided in 38 U.S.C.A. §§ (l)-(n), no condition being 
considered twice in the determination.  Additionally, 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control will entitle the veteran 
to the maximum rate.  Determinations must be based upon 
separate and distinct disabilities, which requires that if a 
veteran who has suffered the loss of use of two extremities 
is being considered for the maximum rate payable pursuant to 
38 U.S.C.A. § 1114(o) on account of the regular need for aid 
and attendance, the need for regular aid and attendance must 
result from pathology other than that of the extremities.  
The fact that two separate and distinct entitling 
disabilities result from a common etiological agent will not 
preclude maximum entitlement.  38 U.S.C.A. § 1114(o), 
38 C.F.R. § 3.350(e).

In addition to these basic rates, there are twelve different 
combinations of disability that will result in intermediate 
rates.  The veteran is currently receiving SMC based upon the 
first intermediate rate ((i) below).  The entire list of 
(i) Anatomical loss or loss of use of one foot with 
anatomical loss or loss of use of one leg at a level, or 
with complications preventing natural knee action with 
prosthesis in place, shall entitle to the rate between 
38 U.S.C. 1114 (l) and (m).
(ii) Anatomical loss or loss of use of one foot 
with anatomical loss of one leg so near the hip as to 
prevent use of prosthetic appliance shall entitle to the 
rate under 38 U.S.C. 1114(m). 
(iii) Anatomical loss or loss of use of one foot 
with anatomical loss or loss of use of one arm at a 
level, or with complications, preventing natural elbow 
action with prosthesis in place, shall entitle to the 
rate between 38 U.S.C. 1114(l) and (m). 
(iv) Anatomical loss or loss of use of one foot 
with anatomical loss or loss of use of one arm so near 
the shoulder as to prevent use of a prosthetic appliance 
shall entitle to the rate under 38 U.S.C. 1114(m). 
(v) Anatomical loss or loss of use of one leg at a 
level, or with complications, preventing natural knee 
action with prosthesis in place with anatomical loss of 
one leg so near the hip as to prevent use of a 
prosthetic appliance, shall entitle to the rate between 
38 U.S.C. 1114(m) and (n). 
(vi) Anatomical loss or loss of use of one leg at a 
level, or with complications, preventing natural knee 
action with prosthesis in place with anatomical loss or 
loss of use of one hand, shall entitle to the rate 
between 38 U.S.C. 1114 (l) and (m). 
(vii) Anatomical loss or loss of use of one leg at 
a level, or with complications, preventing natural knee 
action with prosthesis in place with anatomical loss of 
one arm so near the shoulder as to prevent use of a 
prosthetic appliance, shall entitle to the rate between 
38 U.S.C. 1114 (m) and (n). 
(viii) Anatomical loss of one leg so near the hip 
as to prevent use of a prosthetic appliance with 
anatomical loss or loss of use of one hand shall entitle 
to the rate under 38 U.S.C. 1114(m). 
(ix) Anatomical loss of one leg so near the hip as 
to prevent use of a prosthetic appliance with anatomical 
loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place, shall entitle to the rate between 
38 U.S.C. 1114 (m) and (n). 
(x) Anatomical loss or loss of use of one hand with 
anatomical loss or loss of use of one arm at a level, or 
with complications, preventing natural elbow action with 
prosthesis in place, shall entitle to the rate between 
38 U.S.C. 1114 (m) and (n). 
(xi) Anatomical loss or loss of use of one hand 
with anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance shall entitle 
to the rate under 38 U.S.C. 1114(n). 
(xii) Anatomical loss or loss of use of one arm at 
a level, or with complications, preventing natural elbow 
action with prosthesis in place with anatomical loss of 
one arm so near the shoulder as to prevent use of a 
prosthetic appliance, shall entitle to the rate between 
38 U.S.C. 1114 (n) and (o).
38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(1).

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §§ 1114(l)-(n), an additional single permanent 
disability independently ratable at 100 percent will afford 
entitlement to the next higher statutory rate payable under 
38 U.S.C.A. § 1114.  In no event may the amount payable 
exceed that provided in 38 U.S.C.A. § 1114(o).  An additional 
single permanent disability independently ratable at 50 
percent will afford entitlement to the next intermediate 
rate, or if already at an intermediate rate, the next 
statutory rate.  The single permanent disability 
independently ratable at 100 percent or 50 percent must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. §§ 1114(l)-(n).  If the 
multiple entitlement is based on loss or loss of use of 
extremities that is caused by the same etiological disease or 
injury, that disease or injury may not serve as the basis for 
the independent rating unless it is so rated without regard 
to the loss or loss of use.  Anatomical loss or loss of use, 
or a combination thereof, of three extremities shall entitle 
a veteran to the next higher rate without regard to whether 
that rate is a statutory rate or an intermediate rate, not to 
exceed the amount shown in 38 U.S.C.A. § 1114(p).  
38 U.S.C.A. § 1114(p), 38 C.F.R. § 3.350(f)(3) and (4). 

Anatomical loss or loss of use, or a combination of 
anatomical loss and loss of use, of three extremities shall 
entitle a veteran to the next higher rate without regard to 
whether that rate is a statutory rate or an intermediate 
rate, not exceed the amount stated in 38 U.S.C. 1114(p).  
38 U.S.C.A. § 3.350(5).

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  The regular or higher 
level aid and attendance allowance is payable whether or not 
the need for regular aid and attendance or a higher level of 
care was a partial basis for entitlement to the maximum rate 
under 38 U.S.C.A. § 1114(o) or (p), or was based on an 
independent factual determination.  A veteran receiving 
compensation at the intermediate rate between 38 U.S.C.A. 
§ 1114(n) and (o) plus special monthly compensation under 
38 U.S.C.A. § 1114(k) who establishes a factual need for 
regular aid and attendance or a higher level of care, is also 
entitled to an additional allowance during periods he or she 
is not hospitalized at United States Government expense.  
38 U.S.C.A. § 1114(r).



Analysis

The veteran is currently service-connected for the loss of 
use of both feet due to left and right hip and right knee 
replacements, rated 100 percent disabling.  He is also 
service-connected for residuals of a right shoulder injury 
with rotator cuff impairment and degenerative changes, major, 
rated 40 percent.  

The veteran is currently in receipt of SMC at the 
intermediate level between "l" and "m".  The SMC is based, 
as noted above, on the first combination disability (i) - 
"Anatomical loss or loss of use of one foot with anatomical 
loss or loss of use of one leg at a level, or with 
complications preventing natural knee action with prosthesis 
in place, shall entitle to the rate between 38 U.S.C. 1114 
(l) and (m)."

The veteran is seeking SMC based on aid and attendance.  Aid 
and attendance is the basis for SMC at the "l" level.  The 
Board notes that the veteran is already in receipt of SMC at 
the intermediate rate between "l" and "m."  Thus, he is, 
by continuing his appeal, seeking SMC at either the "m," 
"n," "o," "p," or "r" levels (or intermediate levels 
between m-n or n-o).

Intermediate or Next Higher Rate - Extremities 

The veteran would be entitled to a higher SMC rating if the 
medical evidence showed a higher degree of disability in 
either of his legs or the loss of use of his service-
connected right hand or arm.  The veteran does not allege, 
nor does the evidence show the loss of use of the veteran's 
right hand or arm.  There is no evidence of the anatomical 
loss of either leg.  In order to be entitled to the next 
higher rate pursuant to 38 C.F.R. § 3.350(f)(1) the evidence 
must show the anatomical loss of a leg, not merely loss of 
use.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(1).  Thus 
the evidence does not support the highest rating under 
38 U.S.C.A. § 1114(p).

The competent medical evidence does not show that the veteran 
has lost anatomical use of both legs at a level, or with 
complications, preventing natural knee action with prostheses 
in place.  While the evidence does show one of his knees 
without natural knee action, the other knee is not so 
disabled.  Therefore, he is not entitled to the "m" level 
of SMC.  38 U.S.C.A. § 1114(m), 38 C.F.R. § 3.350(c).

Additionally, because the veteran retains both of his legs, 
he does not meet the criteria for the "n" rate of SMC.  
That rate requires amputation of the lower extremities for 
entitlement.

Intermediate or Next Higher Rate - 50 Percent or 100 Percent 
Additional Disability

The veteran does not have an independently ratable service-
connected disability (other than his legs) rated at 50 
percent or 100 percent.  The veteran's sole other service-
connected disability, his right shoulder, is rated at 40 
percent disabling.  38 C.F.R. § 3.350(f)(3) and (4).

Aid and Attendance

As noted above the veteran is already in receipt of SMC at 
the intermediate rate between "l" and "m."  Therefore, 
basing his SMC on the need for aid and attendance because of 
the loss of use of his legs would in effect be a reduction.  
The intermediate rate between "l" and "m," that the 
veteran is currently receiving, is not permitted to be 
combined with aid and attendance based on the same 
disability.  Such a combination would be the "o" rate, and 
would be subject to its restrictions, described below.

Rating under 38 U.S.C.A. § 1114(o)

The veteran would be entitled to SMC at the "o" rate if the 
evidence showed, (1) anatomical loss of both arms, (2) 
conditions entitling him to two intermediate rates between 
"l" and "m, " (3) combinations of deafness and blindness, 
or (4) paraplegia with loss of anal and bladder sphincter 
control.  The combinations of disability entitling him to two 
intermediate rates must be based on separate and distinct 
disabilities.  

38 C.F.R. § 3.350(e)(3) notes the following example that is 
directly on point in the veteran's claim:

	(W)here a veteran who had suffered the loss or loss 
of use of two extremities is being considered for the 
maximum rate on account of helplessness requiring 
regular aid and attendance, the latter must be based on 
need resulting from pathology other than that of the 
extremities.  If the loss or loss of use of two 
extremities or being permanently bedridden leaves the 
person helpless, increase is not in order on account of 
this helplessness.  Under no circumstances will the 
combination of "being permanently bedridden" and 
"being so helpless as to require regular aid and 
attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, 
be taken as entitling to the maximum benefit.

Thus, in order to be entitled to SMC based on "aid and 
attendance," that aid and attendance must be based on a 
separate and distinct service-connected disability.  The 
Board's analysis is therefore limited to the disability 
produced by the service-connected residuals of right shoulder 
injury with rotator cuff impairment and degenerative changes, 
major associated with residuals of left total hip 
replacement.  As noted above, these residuals are currently 
rated 40 percent disabling.

The criteria for aid and attendance are contained in 
38 C.F.R. § 3.352(a):

(1)  inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean 
and presentable; 
(2)  frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without aid 
(this will not include the adjustment of appliances 
which normal persons would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
(3)  inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the 
wants of nature; or 
(4)  incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily 
environment.

While it is apparent that the veteran's service-connected 
loss of use of the lower extremities would meet the above 
criteria, he is already in receipt of SMC at the L-2 rate or 
at a rate higher than the aid and attendance rate.  Under 
these circumstances, the veteran's other service-connected 
disability, his other service-connected condition, the right 
shoulder disability, must by itself be manifested by 
impairment that satisfies the aid and attendance criteria.  
Review of the large body of medical evidence does not support 
this proposition.

The veteran's private physician, B.N., submitted a medical 
statement in August 1997.  He noted that the veteran had a 
rotator cuff injury.  The veteran had very limited range of 
motion in the right shoulder.  He had difficulty shaving, 
putting on clothes and bathing.  The veteran has submitted 
several other statements from B.N. and other private 
physicians.  These private medical records show disability at 
the same level as noted by B.N.

The veteran's right shoulder was examined in February 1998.  
He was found to have a high-riding humerus.  The ball of the 
humeral head could be palpated underneath his acromion quite 
easily compared to the left side.  On the left side he had 
160 degrees of abduction and forward flexion, 30 degrees of 
external rotation and he internally rotated to T8 (vertebra).  
On the right side, he had only about 10 degrees of abduction 
actively and 120 passively, about 15 degrees of forward 
flexion actively and 120 passively, 10 degrees of external 
rotation and he only internally rotated to the waste.  He was 
noted to have severe glenohumeral degenerative joint disease 
of a high-riding humerus which was articulating with his 
acromion, consistent with a rotator cuff arthropathy. 

The veteran was most recently examined by VA for purposes of 
determining the need for A+A in July 2002.  It was noted that 
he was not bedridden at that time.  The examiner further 
reported significant disability attributable to the veteran's 
lower extremities; with regard to the right upper extremity, 
the veteran had significant weakness and decreased range of 
motion.  He was not able to reach below his knees.  
Therefore, his family member had to assist him to put on 
pants, socks, and shoes.  The veteran stated that he was only 
able to take a sponge bath; his wife washed his back.  He was 
able to shave and brush his teeth as long as he held his 
right arm up with his left arm.  He was able to attend to the 
wants and needs of nature by himself.

Although the veteran's arguments for A+A benefits rely almost 
completely upon his lack of mobility and disability produced 
by his lower extremities, he also notes that he has extremely 
limited range of motion in the arm and, in March 2001, he 
indicated that someone else had to help him care for his 
upper back.  However, he does not contend that he requires 
the assistance of another person to perform other activities 
of daily living due solely to his right upper extremity 
disability.

The Board finds that the veteran's right arm disability alone 
does not prevent him dressing or undressing himself.  While 
the veteran does need assistance to put on clothing on his 
lower half, because he cannot reach below the knee, it is 
apparent that is due, in large part, to the lack of 
flexibility in the hips and knee associated with his lower 
extremity disabilities.  It is pertinent to note that the 
veteran has asserted that he has not been able to reach his 
knees since before 1977, well before his right shoulder 
injury occurred secondary to his left hip disorder.  The 
Board has considered the fact that his wife must assist him 
in washing his back, apply lotion to the skin on his back, 
treat insect bites or blemishes, and help him with a pull-on 
type shirt.  However, the preponderance of the evidence is 
against a finding that the right arm disability alone results 
in an inability to keep himself ordinarily clean or to 
perform the other activities of daily living, within the 
meaning of the cited legal authority.

Finally, the veteran does not have any special prosthetic or 
orthopedic appliances attributable to his right shoulder.  He 
can feed himself and attend to the wants of nature.

Entitlement to the maximum rate payable pursuant to 
38 U.S.C.A. § 1114(r)

As shown above, the Board has determined that the veteran is 
not entitled to the rate of special monthly compensation 
authorized in 38 U.S.C.A. § 1114(o).  The provisions of 
38 U.S.C.A. § 1114(p) were utilized in increasing the amount 
payable pursuant to an intermediate level between "l" and 
"m;" however, he was not awarded the full rate payable 
under 38 U.S.C.A. § 1114(p).  

As previously stated, the evidence does not show that that he 
has suffered the anatomical loss or loss of use of both arms, 
the anatomical loss of both legs, the anatomical loss of one 
arm and one leg, the anatomical loss of both eyes, blindness, 
or deafness so as to qualify him for the special monthly 
compensation authorized by 38 U.S.C.A. § 1114(n), nor does he 
so claim.  It follows that the criteria for a higher rate of 
SMC pursuant to the provisions of 38 U.S.C.A. § 1114(r) is 
not warranted.

Conclusion

While the Board is appreciative of the significant degree of 
disability produced by the veteran's service-connected 
disabilities in combination, it is required to comply with 
applicable law and regulations.  The veteran's right shoulder 
is simply not productive of disability necessitating aid and 
attendance independently of the veteran's seriously disabled 
lower extremities.  For this and the other aforementioned 
reasons, the Board finds that the preponderance of the 
evidence is against entitlement to SMC at a rate higher than 
that intermediate between "l" and "m".  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

ORDER

The claim of entitlement to a higher level of special monthly 
compensation, at a rate in excess of that payable at level 
between 38 U.S.C.A. § 1114 (l) and (m), is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

